United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1430
Issued: November 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from a February 20, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On January 3, 2008 appellant, then a 57-year-old support services technician, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome in the
performance of duty. She first noticed her condition on August 17, 2007 and first related it to
her employment on December 26, 2007 after discussing the problem with her physician.

Appellant explained that her job required daily use of a computer for tasks including typing and
data entry, which caused tingling sensations and numbness in her right thumb, index and middle
fingers. She did not stop work.
By correspondence dated January 16, 2008, the Office requested additional information
concerning appellant’s claim. In a January 22, 2008 response, appellant explained that she spent
four or more hours per day performing data entry and typing tasks. She also answered
telephones and wrote messages and performed various other short and long-term projects.
In an August 10, 2005 report, Dr. George C. Kalonaros, a neurologist, explained that
appellant presented with numbness and discomfort in her feet, which he believed was related to
her recently diagnosed diabetes. An August 1, 2007 report noted that the foot conditions were
slowly worsening and diagnosed possible small fiber neuropathy. In a December 3, 2007 report,
he explained that appellant had recently developed symptoms in her right hand, including
numbness in the right thumb, index and middle fingers, which may represent carpal tunnel
syndrome. Dr. Kalonaros noted that her symptoms were particularly pronounced in the morning
and when she held a steering wheel. He recommended nerve conduction studies and an
electromyogram (EMG) to determine whether her upper extremity symptoms were related to
carpal tunnel syndrome.
In a December 26, 2007 electrodiagnostic report, Dr. Kalonaros diagnosed moderately
severe right median neuropathy, localized to the wrist. He conducted the diagnostic testing to
determine whether appellant’s upper extremity symptoms were related to her neuropathy or
represented carpal tunnel syndrome. Dr. Kalonaros found abnormal nerve conduction studies but
a normal EMG, which were consistent with right median neuropathy localized to the wrist. He
opined that appellant’s condition was work related.
By correspondence dated February 12, 2008, the employing establishment concurred in
appellant’s description of her duties. It provided a job description characterizing her work as
sedentary but requiring occasional lifting of computer equipment, files or supplies weighing up
to 20 pounds.
By decision dated February 20, 2008, the Office denied appellant’s occupational disease
claim on the grounds that she failed to establish a causal relationship between her diagnosed
condition and the accepted work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

2

These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, she must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The record reveals that appellant worked at the employing establishment and performed
certain physical tasks including typing and data entry. However, she did not submit rationalized
medical evidence sufficient to establish that her diagnosed condition was causally related to the
physical tasks she performed at work.10

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB 734 (2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

On appeal, appellant submitted additional medical evidence. The Board, however, notes that it cannot consider
this evidence for the first time on appeal because the Office did not consider this evidence in reaching its final
decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).

3

Appellant submitted several medical reports from Dr. Kalonaros. On August 10, 2005
and August 1, 2007 he noted her bilateral foot neuropathy that was related to diabetes. The
Board notes that her occupational disease claim pertains to carpal tunnel syndrome of the right
upper extremity and does not allege any foot condition. Therefore, these reports are not relevant
to her claim on appeal. On December 3, 2007 he noted that appellant had recently developed
numbness and tingling in her right thumb, index and middle fingers and occasional shooting pain
up to her elbow. However, Dr. Kalonaros did not provide a specific diagnosis of her condition or
relate it to her federal employment. The Board has held that a physician’s medical report which
does not include an opinion on causal relationship is not probative on that issue.11
In a December 26, 2007 electrodiagnostic report, Dr. Kalonaros diagnosed moderately
severe right median neuropathy localized to the right wrist. He opined that appellant’s condition
was work related. However, Dr. Kalonaros did not support his opinion that her diagnosed
neuropathy was causally related to her employment with any explanation or rationale. He did
not identify or discuss the accepted employment factors and work activities or the reasons why
he believed they caused or aggravated her diagnosed neuropathy. Without detailed rationale to
support his stated conclusion on causal relationship, Dr. Kalonaros’ opinion is insufficient to
establish that appellant’s right median neuropathy is causally related to the accepted employment
factors.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.

11

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

